The Honorable Mike Everett State Senator 412 Broadway Marked Tree, AR  72365
Dear Senator Everett:
This is in response to your request for an opinion as to whether Arkansas law would prevent a standing county treasurer from running for the office of county judge.  You have asked, specifically, whether the fact that he is now serving as county treasurer, and would thus be campaigning for an election to be held during his term, would prevent him from running.
It is my opinion that there is no statutory or constitutional prohibition in this regard.  The county treasurer may, in my opinion, run for the office of county judge during his term without violating state law.1  The state election laws, specifically those laws prescribing offenses under the election code, must of course be considered.  See A.C.A.7-2-103 and -104 (Repl. 1993).
Particular attention should be directed to the prohibition against using any office or room furnished at public expense for a political headquarters, or distributing any campaign literature from a public office or room.  A.C.A. 7-2-103(3). See also A.C.A. 7-1-103(6) (prohibiting the placement of any campaign banners or literature on county vehicles.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
1 This is not to suggest, however, that the individual serving as county treasurer may also hold the position of county judge.  I assume that the treasurer's term will end before the county judge's term begins.  See A.C.A.14-14-1302(a) (1987) (providing for the election of all county officers for two-year terms.).  If for some reason the county treasurer's position was not filled at the election, the sitting treasurer could not hold over until a successor was chosen (id.) and also assume the county judgeship.  Serving in both positions would be unlawful.  See A.C.A. 14-14-1308(12) (1987) (citing Ark. Const. art. 4,  2 and art. 19,  6.)